Citation Nr: 1450362	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbosacral degenerative disc disease before January 11, 2010, and a rating higher than 20 percent from January 11, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from April to July 1986 and on active duty from January 2007 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in March 2010, the RO increased the rating to 20 percent, effective January 11, 2010.

In March 2012, the Veteran appeared at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.

In November 2013, the Board remanded the claim for further development.  As the requested development was not completed, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the remand in November 2013, the Board directed that the Veteran be afforded a new VA examination to assess the current severity of the service-connected lumbar degenerative disc disease.  While the Veteran was afforded a VA examination in January 2014, the examination report is inadequate because the requested nerve conduction studies were not performed, and the VA examiner did not describe the effect of the lower back disability on the Veteran's employability.







Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since August 2010.  

2.  Afford the Veteran a VA examination, including nerve conduction studies and an EMG of the lower extremities, to determine the current level of severity of lumbosacral degenerative disc disease.   

The VA examiner is asked to describe: 

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Objective neurological abnormalities by clinical finding or by nerve conduction studies or EMG;  

c).  Incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes; and,  

d).  The effect the disability has on employment.   

The Veteran's file must be made available to the VA examiner for review.  


3.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



